COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Stella D. Salmeron v. Claudia Baltodan, Carlos Izquierdo, Bayou City
                          Co. LLC, Atascocita Forest Community Association, Hernandez
                          Professional Tree Services, Hernandez Concrete Services and Hector
                          Hernandez

Appellate case number:    01-20-00616-CV

Trial court case number: 1140217

Trial court:              County Civil Court at Law No. 1 of Harris County

        On May 6, 2021, this Court issued a notice directing appellant Stella D. Salmeron to file
a written response, by May 20, 2021, explaining how this Court has jurisdiction over the present
appeal, further advising appellant that failure to provide a response by the requested date could
result in dismissal for want of jurisdiction. Separately, on September 9, 2020, this Court issued a
notice advising appellant that the clerk’s record had not been filed by the August 30, 2020 due
date. The Court advised appellant that she had until October 9, 2020 to submit evidence that she
had paid for, or made arrangements to pay, the clerk’s fee for preparation of the clerk’s record,
and that failure to comply by such date could result in dismissal of the appeal.

         On May 17, 2021, Stella D. Salmeron and Carlos Salmeron filed a motion for extension
of time “to File a Written Response to Notice or any Relief,” seeking an extension of 160 days.
The motion is granted in part. Appellant has until June 19, 2021 to (1) file a written response
that provides a detailed explanation, citing relevant portions of the record, statutes, rules, and
case law demonstrating that this Court has jurisdiction over the appeal, and (2) submit evidence
of payment or arrangements for payment of the clerk’s fee for preparation of the clerk’s record.
Failure to respond by June 19, 2021 may result in dismissal of the appeal without further notice.
See TEX. R. APP. P. 42.3(a). No further extensions concerning these matters will be granted.

       It is so ORDERED.
Judge’s signature: /s/ Veronica Rivas-Molloy
                      Acting individually

Date: May 20, 2021